Lake, Ch. J.
It is shown by the record, that no bill of exceptions of the evidence has been settled as the statute directs. See, 676 civil code. Comp. Stats., 620. In cases appealed to this court, the same steps are required to preserve the evidence for use at the hearing on the appeal as if the review were sought by a proceeding in error. These steps are distinctly pointed out in sec. 311 of the civil code, Comp. Stats., 571. Eor the failure to comply with these provisions of the law in the preparation of the bill of exceptions filed herein, the motion to quash the same must *578be sustained. And the appellant having failed to appear in this court and point any error in the judgment of the 'district court, and none- appearing, it must be affirmed.
Judgment Affirmed.